—Appeal from a judgment of the Supreme Court (Castellino, J.), entered February 25, 2002 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit violent conduct, assaulting the staff and interfering with an employee. Supreme Court dismissed petitioner’s application rejecting his claim that he was denied ineffective employee assistance, that he was unlawfully denied documents, including medical records and photographs describing the injuries he allegedly inflicted upon the staff, and that the Hearing Officer was biased. Initially, we reject petitioner’s contention that his employee assistance was inadequate. The employee assistant testified that she addressed petitioner’s request for information in a type-written memorandum and provided him with copies of the available documents. In addition, petitioner has failed to establish that he suffered prejudice from any alleged deficiencies on the part of his assistant (see Matter of Sims v Goord, 274 AD2d 701). Although we disagree with the Hearing Officer’s determination that the medical records and photographs of the correction officer involved in the incident were irrelevant to the charges, here, information regarding the correction officer’s injuries was contained in other documents in the record. Accordingly, any error in failing to provide petitioner with the medical records and photographs was harmless (see Matter of Moore v Goord, 255 AD2d 640, lv denied 93 NY2d 802). Finally, the record belies petitioner’s assertion that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias (see Matter of Dumpson v Mann, 225 AD2d 809, lv denied 88 NY2d 805).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.